El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
Nos corresponde resolver si las causas desglosadas como justificadas para el despido de un empleado, dispuestas en la Ley de Mesada de Puerto Rico, son taxativas. Si tal es-tatuto excluye otras causas no expresadas o especificadas en su texto, aunque la conducta o el comportamiento del empleado pueda afectar el buen funcionamiento y la ope-ración de la empresa de su patrono. ¿Qué conducta o com-portamiento del empleado tiene que estar incluido en un reglamento interno de la empresa, circulado a sus emplea-dos, cuando está excluido del texto de la ley, para conside-rarse justa causa para el despido? ¿Constituye una rela-ción adulterina de un ejecutivo de una empresa con otra persona, que a su vez trabaja para ella y es supervisada por el primero, causa justificada para el despido por el he-cho de afectar al cónyuge de uno de ellos, que también *231trabaja para la misma compañía, y de lesionar la paz y tranquilidad de la empresa en general? Estos son los asun-tos que trae ante la consideración de este Tribunal el re-curso ante nos. Expedido el auto de certiorari solicitado, y perfeccionado, se revocan las sentencias dictadas por el Tribunal de Circuito de Apelaciones y el Tribunal de Pri-mera Instancia y, en consecuencia, se declara sin lugar la querella presentada ante el foro de primera instancia por despido injustificado.
HH
La querella de autos fue presentada en el Tribunal de Primera Instancia, Sala Superior de Humacao, el 11 de diciembre de 1996, por el Secretario del Trabajo y Recursos Humanos de Puerto Rico, en representación y para benefi-cio del Sr. Julio De León Cuadrado y en contra de la parte querellada, G.P. Industries, Inc. Alegó la parte querellante ante el Tribunal de Primera Instancia, que el señor De León Cuadrado fue despedido sin justa causa por la parte querellada, patrono de este último. Reclamó el pago de la suma de veintidós mil setenta y siete dólares con diez centavos ($22,077.10) en concepto de mesada.(1)
El 22 de enero de 1997, G.P. Industries, Inc. contestó la referida querella. Admitió la alegación de la parte quere-llante, relativa al período durante el cual el señor de León Cuadrado trabajó con esa empresa y el sueldo devengado. Argüyó como defensa, que el despido fue justificado. Argu-mentó que el señor de León Cuadrado exhibió conducta impermisible durante horas laborables, constitutiva de al-terar la paz y tranquilidad de empleo en la empresa. Se-ñaló que el señor de León Cuadrado se vio involucrado en una relación amorosa con otra empleada, quien estaba bajo su supervisión directa. Ambos eran casados, con el agra-*232vante de que el esposo de ella era un ejecutivo de alto rango y de más años de servicio en la empresa, quien de-bido al escándalo surgido se vio seriamente afectado. Tal conducta exponía a la empresa a serias consecuencias y/o riesgos de reclamaciones laborales bajo los esquemas legis-lativos antidiscriminatorios antes señalados, por motivo de la conducta impermisible exhibida. Argüyó, además, que ante la queja “presentada y respaldada y ante el conoci-miento general de los demás empleados de la situación de-nunciada, la empresa se vió [sic] obligada a despedir a am-bos empleados para así preservar la estabilidad y buen funcionamiento y decoro de la compañía”.(2) (Énfasis suplido.)
El juicio en su fondo fue celebrado el 15 de diciembre de 1997. El Tribunal de Primera Instancia formuló sus deter-minaciones de hechos que están cobijadas bajo la presun-ción de corrección de los procedimientos, la cual no fue re-batida por no haberse presentado exposición narrativa alguna por la parte apelante ante el Tribunal de Circuito de Apelaciones.
El Tribunal de Primera Instancia dictó sentencia el 19 de enero de 1998, archivada en autos copia de su notifica-ción el 6 de febrero de 1998, en la que declaró con lugar la querella presentada. Además, condenó a la querellada a pagar al querellante la suma de veintidós mil setenta y siete dólares con diez centavos ($22,077.10) en concepto de mesada,(3) y formuló en dicho dictamen el cuadro fáctico que a continuación procedemos a desglosar.
El querellante de autos, Sr. Julio De León Cuadrado, trabajó con la querellada, G.P. Industries, Inc., desde sep-tiembre de 1971 hasta el 15 de enero de 1995, cuando fue despedido. Al momento de su despido, el señor De León Cuadrado se desempeñaba como gerente de área en la re-*233gión de Humacao-Fajardo, devengando un sueldo mensual de tres mil quinientos dólares ($3,500).
G.P. Industries, Inc. es una compañía que se dedica a la venta al detal de productos de equipo de seguridad, extin-tores, pintura de autos, equipo médico, soldaduras, entre otros.
La Sra. Lyzette Torres Rodríguez y su esposo, el Sr. Rafael Nieves Goitía, eran empleados de la empresa querellada. Por su parte, el querellante fue empleado ge-rencia1 de la aludida compañía, así como el señor Nieves Goitía. La señora Torres Rodríguez no era empleada geren-cial; el querellante era su supervisor o jefe inmediato.
Al momento de verter su testimonio ante el Tribunal de Primera Instancia, el señor Nieves Goitía contaba con cin-cuenta (50) años de edad y se desempeñaba como gerente de operaciones de la empresa. Antes había sido gerente de crédito corporativo y había comenzado a trabajar con G.P. Industries, Inc. en 1970. Posee un grado asociado en con-tabilidad y administración de empresas y computadoras de la Universidad de Puerto Rico, obtenido en 1970.
El señor Nieves Goitía conoció a la señora Torres Rodrí-guez en 1985, cuando ella comenzó a trabajar con la com-pañía querellada. Para esa época el señor Nieves Goitía se encontraba casado con su primera esposa, con quien con-trajo nupcias en 1970 y procreó tres (3) hijos. Se divorció de ésta en 1990 para casarse con la señora Torres Rodríguez, al surgir un romance entre ellos cuando eran empleados de la empresa querellada.
El señor Nieves Goitía comenzó a notar que su esposa regresaba tarde al hogar de su trabajo, bajo los efectos de bebidas embriagantes. Tal conducta de su cónyuge lo intranquilizaba. Se percató que en el recibidor de mensajes 0beeper) de su esposa había entre quince (15) a veinte (20) mensajes de amor, producidos de septiembre a octubre de 1994, ante lo cual, confrontó a su esposa y ella lo aceptó. La señora Torres Rodríguez mantenía una relación amorosa *234con su supervisor o jefe inmediato, el querellante, señor De León Cuadrado. Con motivo de tal situación, el señor Nieves Goitía comenzó a afectarse personalmente. Recurrió a un sicólogo, quien le diagnosticó ansiedad y que estaba hiperactivo. Sentía mucho coraje cuando veía al quere-llante en el lugar de trabajo. Comenzó a observar un pro-blema de absentismo en su trabajo.
Por razón de que el señor Nieves Goitía mantenía una conducta que estaba afectando sus deberes y obligaciones en su empleo, fue convocado por el Sr. Alberto González Simonet, Presidente de la empresa querellada. El señor Nieves Goitía le explicó su problema. Le expuso sobre la relación amorosa que estaba sosteniendo su esposa con el querellante. Este último le indicó que con rumores no se podía tomar acción contra el querellante; que necesitaba pruebas más confiables.
El señor Nieves Goitía contrató los servicios del Sr. Carlos J. Dávila Sánchez, detective privado, quien comenzó una investigación el 10 de noviembre de 1994 y la finalizó el 14 de diciembre de ese mismo año. Dicha investigación corroboró la relación amorosa que sostenía el querellante con la señora Torres Rodríguez. El mencionado investiga-dor produjo varias fotografías en las que se observaba a la señora Torres Rodríguez y al querellante hablando, acari-ciándose y besándose en un establecimiento público. Rin-dió un informe dirigido al señor Nieves Goitía sobre los hallazgos de su investigación producto de su observación personal de la conducta de las personas concernidas. Tales documentos fueron ofrecidos y admitidos en evidencia, así como el testimonio del investigador sobre tales extremos.
Al momento de realizar la referida investigación, el se-ñor Nieves Goitía se encontraba separado de su esposa. Para 1995 se reconcilió con ella y volvieron a convivir jun-tos, como resultado que el señor Nieves Goitía accediera a la petición de su esposa y le concediera una oportunidad para rehacer juntos sus vidas. Posteriormente, volvieron a *235separarse, disolviendo formalmente por divorcio, en 1997, el vínculo matrimonial que les unía.

El señor González Simonet, presidente de la empresa querellada, testificó que decidió despedir de sus empleos tanto al querellante como a la señora Torres Rodríguez, porque había un estado de intranquilidad en la empresa que no era bueno para ésta. Expresó que tomó tal decisión, no obstante el querellante ser un excelente empleado y contra quien nunca se presentó querella, amonestación, ni nin-guna acción en su contra mientras trabajó allí. Además, explicó que intentó agotar al máximo las alternativas para no tomar la drástica decisión del despido, por lo buen em-pleado que era. Pensó e intentó reubicarlo en otro lugar dentro de la compañía, pero no dio resultado, porque en algún momento tanto el señor Nieves Goitía como el quere-llante se encontrarían. Sin embargo, no hubo otra alterna-tiva que despedir al querellado de autos para no afectar más al esposo humillado, señor Nieves Goitía, en el plano personal, así como en su trabajo, y para restablecer la tran-quilidad en el ambiente de trabajo. Expresó, además, que para llegar a esa extrema decisión se tomó en consideración el hecho de que el señor Nieves Goitía era un alto ejecutivo que llevaba más años laborando en la empresa que el que-rellante, y que ambos eran empleados gerenciales de ésta. Necesariamente ambos tenían que interrelacionarse en el sitio de trabajo.

Al momento del despido no existía, ni nunca existió, en la compañía querellada un manual de personal que descri-biera y/o tipificara como prohibida la situación que dio margen para dicho despido. Tampoco existía ninguna polí-tica de la empresa relacionada a la situación surgida den-tro del cuadro fáctico del caso discutido. No existía dispo-sición al respecto en un manual de empleados que describiera tipos de faltas sobre el asunto y las sanciones que habrían de imponerse.
*236El Tribunal de Primera Instancia concluyó que
[au]n cuando pueda concluirse que la acción que sostuvo el querellante con su subordinada Lyzette Torres Rodríguez fue una inmoral habida cuenta que tanto él como ella eran casados, en ausencia que dicha situación se encuentre entre las enume-radas en el referido Artículo 2, y en ausencia también que se encuentre previamente definida dentro de un Manual de Em-pleados y/o sobre conducta ilegal y/o faltas y/o prohibiciones contra la empresa querellada, por cuanto dentro de la compa-ñía querellada no existía tal manual como usualmente existen y/o deban existir; no considera y no concluye por consiguiente esta Corte que ello sea entonces razón para su despido. Senten-cia del Tribunal de Primera Instancia, pág. 73.
Concluyó, además, que
... a[u]n cuando la referida situación amorosa pudiera estar afectando naturalmente al esposo de dicha empleada personal-mente y en su trabajo, como se desprendió de la prueba de la querellada al tenérsele que llamar la atención por su baja pro-ducción (testimonio de Violeta Canino); tampoco ello ajuicio de esta Corte convirtió la situación surgida en una de despido por justa causa porque tampoco está comprendida dentro del refe-rido Artículo 2. (Énfasis suplido.) Id.
No conforme con lo dictaminado por el Tribunal de Pri-mera Instancia en el caso de autos, la parte querellada apeló ante el Tribunal de Circuito de Apelaciones el 9 de marzo de 1998. Argüyó ante ese tribunal, que el Tribunal de Primera Instancia partió de una premisa equivocada, consistente en que bajo el esquema legislativo del Art. 2 de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada,(4) es necesario e indispensable que la causa para el des-pido esté taxativamente incluida en el listado que dispone dicho estatuto para considerarse como justificado.(5)
El Tribunal de Circuito de Apelaciones emitió sentencia el 30 de marzo de 1998, archivada en autos copia de su notificación el 12 de abril de 1998. Concluyó dicho foro ape-*237lativo que el comportamiento del empleado despedido no está considerado en el Art. 2 de la Ley Núm. 80, supra, ni contenido en ningún reglamento circulado a los empleados que clasificara o tipificara como prohibida la actuación in-currida por el empleado y que dio lugar al despido. Con-cluyó, además, que el comportamiento del señor De León Cuadrado no afectó su desempeño profesional ni produjo que incumpliera con las responsabilidades de su empleo. Determinó dicho tribunal que el comportamiento del señor De León Cuadrado estaba dentro de la esfera privada de él y de los demás protagonistas de la situación que presenta el caso de autos, por lo que su patrono lo despidió injustificadamente.
No conforme con lo dictaminado por el Tribunal de Cir-cuito de Apelaciones, la parte recurrente, G.P. Industries, Inc., acude oportunamente ante nos, para señalar como errores cometidos por ese tribunal los siguientes:
Erró el Honorable Tribunal de Circuito de Apelaciones en su interpretación, análisis y aplicación de la Ley Núm. 80 del 30 de Mayo [sic] de 1976, supra, al concluir en su sentencia que las circunstancias y los hechos específicos que motivaron el despido del querellante-recurrido en el presente caso no constituyen “justa causa” al amparo de la referida Ley Núm. 80 [sic] y de su jurisprudencia interpretativa.
[a]. Erró el Tribunal de Apelaciones al intimar que la Ley Núm. 80, supra, no tipifica ni considera la actuación como justa causa para el despido, por no estar específicamente compren-dida dicha conducta en la citada Ley [sic] como circunstancias justificativas para un despido.
[b] • Erró el Tribunal de Apelaciones al concluir que “para que un patrono pueda alegar que su empleado incurrió en un com-portamiento que representa justa causa para su despido, tiene que hacerlo amparado en un reglamento cuya versión escrita haya sido distribuida a dicho empleado”.
[c]. Erró el Tribunal de Apelaciones al concluir que el patrono recurrente estaba impedido de utilizar como razón justificado (sic) para el despido del querellante-recurrido el comporta-miento o conducta de éste último por no estar el mismo vedado o proscrito por un reglamento que clasificara el comporta-miento exhibido como justa causa para el despido.
[d]. Erró el Tribunal de Apelaciones al concluir que “[S]e tra-*238taba de una actuación que queda comprendida dentro de la esfera privada de sus protagonistas”, por lo que el patrono in-currió en un despido injustificado. Petición de certiorari, págs. 7-8.
Expedido el auto solicitado, y perfeccionado, procedemos a su evaluación y consideración en los méritos.
h — i HH
Para contestar las interrogantes que presenta el recurso ante nos, es preciso auscultar, averiguar y determinar cuál fue la intención legislativa al aprobar el Art. 2 de la Ley Núm. 80, supra. Nuestro ministerio consiste en descubrir y hacer cumplir la verdadera intención y deseo de la Asamblea Legislativa al aprobar dicho estatuto. Para ello, es de gran ayuda lo discutido en el seno de la comisión que la estudió y las discusiones en el hemiciclo. Los informes de comisiones y los debates en éste, en adición al texto de la ley, son las fuentes de mayor importancia en la tarea de determinar el significado de un acto legislativo.(6)
La función de los tribunales es interpretar la ley, sin juzgar su bondad o sabiduría.(7) Es obligación de los tribunales armonizar, hasta donde sea posible, todas las disposiciones de ley inherentes al caso, con miras a lograr *239un resultado sensato, lógico y razonable que represente la intención del legislador. (8)
Toda acción legislativa persigue su propósito. Trata de corregir un mal, alterar una situación existente, complementar una reglamentación vigente, fomentar algún bien específico o el bienestar general, reconocer o proteger un derecho, crear una política pública o formular un plan de gobierno.(9) Siempre tiene que haber una razón para que exista una ley, y situaciones que no estén dentro de la razón de un precepto no deben ser consideradas como incluidas en él, aunque así aparezca de la letra de la ley.(10)
El más destacado y fundamental resorte de la interpretación racional es el elemento teleológico derivado del fin de la ley. La ley siempre es el medio para obtener un fin y, por consiguiente, ha de ser interpretada atribuyéndole el sentido que mejor responda a la realización del resultado que a través de ella se quiere obtener. El análisis de los motivos y la finalidad de la norma jurídica supone una delicada y compleja apreciación de intereses prácticos y de ideales éticos y culturales. Exige abundar en las realidades de la vida, en sus exigencias económicas y sociales. Es nuestro deber poner en vigor con lealtad escrupulosa las normas contenidas en las leyes, cumpliendo a cabalidad los fines que en forma clara e inteligible trazan los preceptos de la ley. Sobre este tema, expresó este Tribunal en Figueroa v. Díaz, 75 D.P.R. 163, 176 (1953), que “[l]o que está en el espíritu de un estatuto está en el estatuto, aunque no está en su letra; y lo que está en su letra no está en el estatuto, a menos que esté en su intención”.
Al abordar un problema de interpretación, los jueces debemos ser cautelosos de no leer nuestra particular *240preferencia personal en el estatuto. De no dar énfasis ex-clusivo o improcedente a un criterio, sino que debemos si-tuarnos en el cuadro total de las circunstancias que nos permitan determinar la intención legislativa. (11) En el pro-ceso de encontrar el significado de una ley que logre los propósitos del legislador, la interpretación judicial debe ha-cerse con fines socialmente útiles.
Los tribunales, generalmente, podemos rechazar una interpretación exactamente literal que conduzca a consecuencias irrazonables. La literalidad puede ser ignorada por los tribunales sólo cuando ella es claramente contraria a la verdadera intención o al propósito legislativo, según tal propósito o intención puede surgir de la totalidad del estatuto o de la sección implicada.(12)
Corresponde a los tribunales resolver las contradicciones en el propio estatuto, a base de la intención auténtica del legislador. Ese propósito no debe ser el del juez, sino el del legislador, según surja del estatuto en sí. El juez es un interprete y no un creador.(13) La función de la interpretación judicial para negar eficacia a un precepto se ex-tiende hasta el punto de sustituir o eliminar judicialmente alguna disposición estatutaria que derrote el propósito de la ley.(14) Todo conflicto entre disposiciones de un mismo estatuto debe resolverse a favor del propósito legislativo en su integridad, en armonía con el más eficaz cumplimiento y pleno efecto de éste. La obligación judicial fundamental en estos casos es la de imprimirle efectividad a la intención legislativa, aún hasta el punto de sustituir o eliminar alguna frase específica estatutaria que, con diáfana claridad, haya sido incorporada a un estatuto por inadvertencia o *241error, que tenga el efecto de que esa frase derrote obvia-mente la intención legislativa que surge de la totalidad de la ley.(15)
III
El Art. 2 de la Ley Núm. 80, supra, dispone lo siguiente:
Se entenderá por justa causa para el despido de un empleado de un establecimiento:
(a) Que el obrero siga un patrón de conducta impropia o desordenada.
(b) La actitud del empleado de no rendir su trabajo en forma eficiente o de hacerlo tardía y negligentemente o en violación de las normas de calidad del producto que se produce o maneja por el establecimiento.
(c) Violación reiterada por el empleado de las reglas y regla-mentos razonables establecidas para el funcionamiento del es-tablecimiento siempre que copia escrita de los mismos se haya suministrado oportunamente al empleado.
(d) Cierre total, temporero o parcial de las operaciones del establecimiento.
(e) Los cambios tecnológicos o de reorganización, así como los de estilo, diseño o naturaleza del producto que se produce o maneja por el establecimiento y los cambios en los servicios rendidos al público.
(f) Reducciones en empleo que se hacen necesarias debido a una reducción en el volumen de producción, ventas o ganan-cias, anticipadas o que prevalecen al ocurrir el despido.
No se considerará despido por justa causa aquel que se hace por mero capricho del patrono o sin razón relacionada con el buen y normal funcionamiento del establecimiento. Tampoco se considerará justa causa para el despido de un empleado la co-laboración o expresiones hechas por éste, relacionadas con el negocio de su patrono, en una investigación ante cualquier foro administrativo, judicial o legislativo en Puerto Rico, cuando dichas expresiones no sean de carácter difamatorio ni constitu-yan divulgación de información privilegiada según la ley. En este último caso, el empleado así despedido tendrá derecho, además de cualquier otra adjudicación que correspondiere, a que se ordene su inmediata restitución en el empleo y a que se le compense por una suma igual a los salarios y beneficios de-*242jados de percibir desde la fecha del despido hasta que un tribunal ordene la reposición en el empleo. (Enfasis suplido.)
La intención legislativa detrás de la Ley Núm. 80 de 30 de mayo de 1976,(16) tuvo el propósito de eliminar el requisito previo de la Ley de Mesada anterior, a los efectos de que el empleado despedido tuviera necesariamente que trabajar para una operación de negocios lucrativa. (17) Tal estatuto definió, por primera vez, el concepto justa causa para el despido de un empleado. Se puntualizó por la Legislatura que no se consideraría despido por justa causa aquel que se hace sin razón relacionada con el buen y normal funcionamiento de la empresa.(18)
El Art. 2 de la Ley Núm. 80, supra, amplió la base conceptual de la justa causa para el despido. El informe conjunto de las Comisiones de Trabajo y de Derechos Civiles del Senado, que procedió a la aprobación de la Ley Núm. 80, supra, expresa que “ ‘[e]l propósito [de la medida] es darle mayor protección a los trabajadores en situaciones de despido a que se vean expuestos’ ”, y hacer más restrictivo el concepto de justa causa. Séptima Asamblea Legislativa, Senado, 23 de abril de 1975.(19)
¿Son taxativas las causas desglosadas, como justifica-das para el despido de un empleado contempladas en el Art. 2 de la Ley Núm. 80, supra? ¿Excluye tal estatuto otras causas no expresadas o especificadas en su texto, aunque la conducta o el comportamiento del empleado pueda afectar el buen funcionamiento y la operación de la empresa de su patrono? La contestación a la primera inte-rrogante es en la afirmativa; la segunda en la negativa. Veamos.
*243Según su exposición de motivos, la Ley Núm. 80, supra, constituyó un esfuerzo del Poder Legislativo tendente a proteger “de una forma más efectiva el derecho del obrero puertorriqueño a la tenencia de su empleo mediante ... unos remedios más justicieros y consubstanciales con los daños causados por un despido injustificado”. 1976 Le-yes de Puerto Rico 268. Su texto es amplio y abarcador en muchos extremos y en otros más preciso. Su lectura refleja que el concepto “justa causa” es dinámico, puesto que se nutre de múltiples y fluidas situaciones imposibles de prever.
El Art. 2 de la Ley Núm. 80, supra, no pretende, ni puede, considerada la variedad de circunstancias y nor-mas de los múltiples establecimientos de trabajo, ser un código de conducta que contenga una lista de faltas claramente definidas y la sanción que corresponda a cada una y en cada instancia.(20)
Para propósitos de aplicar las diferentes leyes protectoras del trabajador hemos utilizado, a manera de referencia, sin ánimo de ser exhaustivos y en forma orientadora, las enumeradas en el Art. 2 de la Ley Núm. 80, supra, como causas justificadas para el despido.(21) Dicho estatuto se limita a dar algunos ejemplos, no exhaustivos, de lo que se considera justa causa para el despido.
La Ley Núm. 80, supra, revierte singular importancia en todos los casos que encierran una reclamación por despido, debido a que toda determinación de justa causa para éste deberá hacerse en conformidad con las disposiciones de dicha ley y la jurisprudencia que la interpreta. Por lo tanto, aun cuando se trate de una reclamación instada al amparo de otra ley que dispone remedios *244en caso de un despido en violación a ésta, si se alega justa causa para esta determinación debe recurrirse a la Ley Núm. 80, supra, para la adjudicación de la controversia. Esto obedece a que la ley establece, aunque de forma general, lo que constituye justa causa para el despido.(22)
Concluimos, que el principio rector que gobierna el despido por justa causa dispuesto en el Art. 2 de la Ley Núm. 80, supra, es aquel que delimita las circunstancias en que éste se produce; es decir, cuando tiene su origen en alguna razón o motivo vinculado a la ordenada marcha y normal funcionamiento de una empresa y no en el libre arbitrio o capricho del patrono. La lista de ejemplos que contiene el referido estatuto persigue ilustrarnos y orientarnos en una forma no exhaustiva sobre el tipo de conducta que constituye razón y motivo justificados para el despido, por estar reñido con la ordenada marcha y normal funcionamiento de una empresa. Sin embargo, tal desglose no excluye otra conducta del empleado que, por estar vinculada al buen funcionamiento de la empresa, podría constituir justa causa para el despido. Tal lista no es taxativa.
El Art. 2 de la Ley Núm. 80, supra, no favorece el despido como sanción a la primera falta, y así se deduce del uso por el legislador de las voces “patrón” y “reiterada” al concretar la justa causa para el despido en que el obrero incurra en un patrón de conducta impropia o desordenada, o en violación reiterada de las reglas y normas de la empresa para la cual trabaja. Sin embargo, el referido estatuto no excluye el despido por motivo de una primera o única ofensa, cuya intensidad de agravio así lo requiera, en protección de la buena marcha de la empresa y la seguridad de las personas que allí laboran. Se considera una sola ofensa o primera falta como justa causa para el despido, si *245por su gravedad y potencial de daño pone en riesgo el or-den, la seguridad, la eficiencia y el ambiente de trabajo, afectando de esa forma la buena marcha y funcionamiento normal de la empresa.(23) Tal ofensa tiene que ser de tal seriedad o naturaleza que revele una actitud o una carac-terística lesiva a la paz y al buen orden de la empresa, que constituiría una imprudencia esperar su reiteración para despedirlo. (24)
IV
¿Qué conducta o comportamiento del empleado tiene que estar incluido en un reglamento interno de la empresa circulado a sus empleados, cuando está excluido de la lista de situaciones que presenta el Art. 2 de la Ley Núm. 80, supra, para considerarse justa causa para el despido?
El patrono puede adoptar las reglas y los reglamentos razonables que estime necesarios para el buen funcionamiento de la empresa, siempre que copia escrita de se haya suministrado oportunamente al empleado.(25)
Las reglas y los reglamentos que establecen las normas de trabajo de una empresa, y los beneficios y privilegios que disfrutará el empleado, forman parte del contrato de trabajo. Como regla general, un patrón de incumplimiento de estas normas podrá dar lugar a un despido justificado. Sin embargo, la ausencia de razonabilidad de esas normas podría convertir el despido en caprichoso o arbitrario y, por lo tanto, injustificado. Los beneficios y privilegios contenidos en esas reglas o reglamentos constituyen derechos del empleado, y un despido en violación a *246estos también resultaría en un despido injustificado.(26) No obstante, el patrono tiene perfecto derecho a evaluar a su personal, a base de las normas de la empresa, y ello debe tomarse en consideración a los fines de determinar justa causa para el despido.(27) Además, tiene derecho a evaluar a su personal, a base de los valores morales y de orden público prevalecientes en Puerto Rico, de conocimiento general en nuestra sociedad, cuando el cumplimiento o viola-ción de éstos puede mantener o alterar el buen y normal funcionamiento de la empresa. Tales evaluaciones tienen que ser razonables.(28) Dichos ejercicios evaluativos son congruentes y armonizables con recomendaciones sobre mejoramiento en las condiciones de empleo, de ascensos y promociones, cuando evidencian la capacidad o competen-cia del empleado. De la misma forma, su resultado puede indicar la necesidad de dirigir apercibimientos al empleado por razón de deficiencias en su trabajo, de tomar medidas disciplinarias, u otras. Esas evaluaciones forman parte del historial individual de cada empleado dentro de la empresa para la cual trabaja. Su licitud y utilidad para múltiples fines, de naturaleza administrativa, operacional y de me-joramiento de la eficiencia y desarrollo de la empresa y de sus empleados, es incuestionable.(29) Sin embargo, como ex-plicáramos previamente, es justificado el despido en pri-mera o única ofensa, aunque ella no haya sido prevista en las reglas y los reglamentos de la empresa, por aquella falta cuya intensidad de agravio así lo requiera, para pro-teger el normal y buen funcionamiento de la empresa. No obstante, la falta única se sanciona con el despido sólo por *247excepción, atendidas las circunstancias particulares de cada caso.(30)
V
¿Constituye una relación de naturaleza adulterina de un ejecutivo de una empresa con otra persona, que a su vez trabaja para ésta y es supervisada por el primero, causa justificada para el despido por afectar al cónyuge de uno de ellos, que también trabaja para esa compañía, y de lesionar la paz y tranquilidad de la empresa en general? La contestación es en la afirmativa. Veamos.
En el ejercicio de sns derechos y en el disfrute de sus liberta-des, toda persona estará solamente sujeta a las limitaciones establecidas por la ley, con el único fin de asegurar el reconoci-miento y el respeto de los derechos y las libertades de los de-más, y de satisfacer las justas exigencias de la moral, del orden público y del BIENESTAR GENERAL en una sociedad democrática.(31) (Enfasis suplido.)
Hemos señalado que “[e]n nuestra sociedad, y en las sociedades del pasado, ha existido siempre un interés público en la conservación del matrimonio, piedra angular de la familia. Nuestro Código Civil confiere al contrato matrimonial categoría de institución social”.(32) Pueblo v. Tribunal Superior, 99 D.P.R. 36 (1970).
El matrimonio es después de todo la “institución fundamental y eje central de nuestra sociedad [que] *248continúa siendo la base de la familia y de la vida social”.(33) Por otra parte, el Art. 88 del Código Civil de Puerto Rico(34) consigna los deberes mínimos con los que las parejas se comprometen a cumplir libremente dentro de un matrimo-nio: “[l]os cónyuges están obligados a vivir juntos, guar-darse fidelidad y socorrerse mutuamente”. Debido a que el adulterio representa la más grave violación a dicho deber de fidelidad, el inciso (1) del Art. 96 del Código Civil de Puerto Rico(35) lo contempla como la primera de las causa-les de divorcio.(36)
No obstante, debido a la naturaleza furtiva de las relaciones adulterinas, la prueba presentada por la parte que solicita el divorcio por la causal de adulterio, aunque puede resultar ser insuficiente para probar sus elementos, en muchos casos, “resulta tan persuasiva y convincente que los tribunales llegan a la conclusión de que la [conducta de su cónyuge] constituye trato cruel e inhumano y a base de esa conducta decretan el divorcio”.(37)
En nuestra jurisdicción el adulterio es también conducta delictiva. El Art. 129 del Código Penal lo tipifica como tal.(38)
El adulterio en nuestra sociedad atenta contra los prin-cipios de sana convivencia social, respeto al prójimo, a su dignidad y a su autoestima. El lugar de trabajo, sea este público o privado, no puede estar exento de la aplicación de estos principios básicos de convivencia humana prevale-*249cientes en Puerto Rico, cuando afecta el buen y normal funcionamiento de la empresa para la cual se trabaja.
La relación de naturaleza adulterina de una mujer y un hombre casado con otra persona es considerada en nuestra sociedad como una vejación y un atropello a la dignidad del otro cónyuge, como ser humano y como esposo o esposa. Representa una seria agresión a la institución social de la familia que emana del matrimonio.
El señor Nieves Goitía presentaba un cuadro de intran-quilidad por la conducta exhibida por su esposa, ya mencionada. Advino a conocimiento de que sostenía rela-ción amorosa con uno de sus compañeros gerenciales de la empresa. Con motivo de la vejación y atropello a su digni-dad como ser humano de que estaba siendo objeto, co-menzó a afectarse personalmente y a reflejarse tal situa-ción en su desempeño en el trabajo. Presentó un problema de absentismo. Sentía mucho coraje cuando veía al señor De León Cuadrado en el lugar de trabajo. Por razón de que estaba faltando a los deberes y las obligaciones de su em-pleo, fue convocado por el Presidente de la empresa a una reunión. Como resultado, le produjo a este último la evi-dencia sobre la existencia de la relación de naturaleza adulterina entre su esposa y el señor De León Cuadrado. Tal situación creó un estado de intranquilidad en la em-presa y afectó el ambiente de trabajo. Existía aprehensión en el ánimo del señor González Simonet, Presidente de la compañía, de que necesariamente los dos (2) hombres ha-brían de tener que interrelacionarse por razón del trabajo.

La conducta exhibida por la señora Torres Rodríguez y el señor De León Cuadrado, infringió valores morales y de orden público fundamentales para nuestra sociedad. Al ser los tres (3) protagonistas de este drama humano empleados de la misma empresa, necesariamente lo ocurrido tenía que producir el estado de intranquilidad y desasosiego ya mencionado en la empresa y en las personas que allí trabajaban. Los hechos de este caso reflejan que tal 
*250
conducta de los agresores fue continua, por un espacio de tiempo indefinido, que produjo el efecto antes indicado so-bre su normal y buen funcionamiento.

La conducta constitutiva de un empleado casado, de in-fringir valores morales y de orden público fundamentales, al involucrarse en una relación adulterina con otra persona, no tiene que estar incluida en las reglas y los regla-mentos de una empresa, circulados a los empleados, para constituir justa causa para el despido, cuando afecta el buen y normal funcionamiento de la empresa. Los valores morales y de orden público fundamentales, como los pre-sentes en el caso ante nos, son parte integral de nuestra sociedad, pues el matrimonio es su eje central, por ser la base de la familia y de la vida social.
La violación de los valores antes enunciados no consti-tuye per se justa causa para el despido, a menos que afecte el buen y normal funcionamiento de la empresa. De otra forma, nos apartaríamos del espíritu del Art. 2 de la Ley Núm. 80, supra. El elemento teleológico derivado del fin de la ley fue darle mayor protección a los trabajadores en la tenencia de su empleo y en situaciones de despido a las que se ven expuestos. La intención del legislador fue limitar la justa causa para el despido a aquella vinculada a la orde-nada marcha y normal funcionamiento de una empresa y que no descansara en el libre arbitrio o capricho del patrono. Entendemos que la interpretación que aquí reali-zamos a dicho estatuto le atribuye el sentido que mejor responde a la realización del resultado que el legislador quiso obtener y los fines socialmente útiles que persiguió con su aprobación.
Hemos señalado que “[u]na sociedad civilizada no puede legitimar ni elevar a rango de virtud la mentira”.(39) “La buena fe insufla su espíritu en la celebración, ejecución y extinción de la relación laboral; también *251en el período precontractual en cuanto al deber de los con-tratantes de actuar lealmente al darse recíproca información”.(40)
Como cuestión de principio ético-jurídico, hemos resuelto que mentir en una solicitud de empleo constituye una falta grave que, en unión a otras circunstancias, puede ser causa válida para el despido.(41) Mentir tiende a destruir la dinámica expuesta y tiene el efecto de penalizar a aquel otro trabajador honesto que, al suministrar verazmente la información, no obtuvo el empleo. Semejante axioma premia y remunera la mentira.(42)

Concluimos que atendidas las circunstancias particula-res de este caso, la conducta observada por el señor De León Cuadrado y la señora Torres Rodríguez produjo un estado de intranquilidad en el ambiente de trabajo, lo cual, a su vez, puso en riesgo el orden y normal funcionamiento de la empresa.

La ley admite la extrema sanción de despido, aun en casos de falta única para la ofensa aislada de todo concepto de reiteración o curso de conducta, si dentro de las circunstancias en las que se impone dicho castigo de separación del empleo no refleja arbitrariedad o capricho del patrono.(43) Este caso no refleja una situación de falta única, sino, por el contrario, una conducta reiterada de violación a valores morales y de orden público de extraordinaria relevancia e importancia en Puerto Rico, y por un período de tiempo indefinido, que afectaron el ambiente de *252trabajo en la empresa. Las circunstancias particulares de este caso no reflejan arbitrariedad o capricho alguno del patrono, al tomar la drástica decisión del despido del señor De León Cuadrado. Por el contrario, de la sentencia emi-tida por el Tribunal de Primera Instancia se desprende que el Presidente de la empresa, Sr. Alberto González Simonet, trató de auscultar al máximo las posibles alternativas dis-ponibles para no despedirlo, sin que se continuara afec-tando la empresa. De dicha sentencia surge, además, que ninguna otra alternativa, que no fuera el despido, lograba restaurar la tranquilidad en el ambiente de trabajo y el orden en la compañía, dadas las circunstancias ya mencionadas.
Concluimos, que el Tribunal de Circuito de Apelaciones incurrió en los errores señalados por la parte aquí peticio-naria y, a base de las determinaciones de hechos del Tribunal de Primera Instancia, debió haber revocado la senten-cia apelada ante sí.
VI
Por los fundamentos antes indicados, se revocará la sen-tencia emitida por el Tribunal de Circuito de Apelaciones y la dictada previamente por el Tribunal de Primera Instancia. En consecuencia, se declarará sin lugar la que-rella presentada ante este último por el Sr. Julio De León Cuadrado, por despido injustificado.

Se dictará sentencia de conformidad.

— O —

(1) Apéndice III del Recurso de certiorari, págs. 47-48.


(2) Íd., pág. 52.


(3) Apéndice I, págs. 1-6.


(4) 29 L.P.R.A. sec. 185b.


(5) Apéndice III, págs. 23-24.


(6) Pueblo v. Figueroa, 77 D.P.R. 188, 196 (1954); Pueblo v. Miranda, 79 D.P.R. 710, 713-714 (1956); López v. Muñoz, Gobernador, 81 D.P.R. 337, 350 (1959); Petrovich v. Srio. de Hacienda, 79 D.P.R. 250, 260-261 (1956); Downs v. Porrata, Fiscal, 76 D.P.R. 611, 614 (1954); Pueblo v. Tribunal Superior, 75 D.P.R. 535, 548 (1953); Cooperativa Cafeteros v. La Capital, 82 D.P.R. 51, 58 (1961); Dávila Vives v. Tribunal Superior, 93 D.P.R. 776, 779 (1966); Municipio de San Lorenzo v. Tribl. Superior, 86 D.P.R. 205, 209 (1962); Fratallone Di Gangi v. Tribunal Superior, 94 D.P.R. 104, 111 (1967); Amer. Baptist Home Mis. Soc. v. Registrador, 94 D.P.R. 43, 47-48 (1967); Srio. del Trabajo v. Asoc. de Señoras Damas, 94 D.P.R. 137, 146 (1967); Pueblo v. Tribunal Superior, 86 D.P.R. 834, 846-847 (1962), opinión concurrente del Hon. Juez Santana; Robledo, Alcalde v. C.V.Q.M., 95 D.P.R. 1, 7-8 (1967); Srio. de Justicia v. Tribunal Superior, 95 D.P.R. 158, 161-163 (1967); García Gómez v. Comisión Industrial, 87 D.P.R. 554, 556 (1963).


(7) Famania v. Corp. Azucarera de P.R., 113 D.P.R. 654 (1982).


(8) Andino v. Fajardo Sugar Co., 82 D.P.R. 85, 94 (1961); García Commercial v. Srio. de Hacienda, 80 D.P.R. 765, 774-775 (1958).


(9) Mill Factors Corp. v. Registrador, 97 D.P.R. 379, 383 (1969).


(10) Morales Torres v. Tribunal Superior, 99 D.P.R. 459 (1970).


(11) Marrero Cabrera v. Caribbean Refining Co., 93 D.P.R. 250, 269 (1966).


(12) Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509, 520-522 (1954).


(13) Comunidad Sucn. Fajardo v. Tribunal de Contribuciones y Tesorero, Interventor, 73 D.P.R. 543 (1952).


(14) Rocafort v. Álvarez, 112 D.P.R. 563, 571 (1982); Rivera Cabrera v. Registrador, 113 D.P.R. 661, 665 (1982).


(15) Cancora Marina, Inc. v. Srio. de Hacienda, 114 D.P.R. 248, 258 (1983).


(16) 29 L.P.R.A. see. 185 et seq.


(17) Ley Núm. 50 de 20 de abril de 1949.


(18) Véase el informe rendido en marzo de 1975 a la Cámara de Representantes de la Séptima Asamblea Legislativa, Tercera Sesión Ordinaria por la Comisión de Comercio e Industria, Honorable Rafael Negrón, Presidente.


(19) Srio. del Trabajo v. I.T.T., 108 D.P.R. 536, 541 (1979).


(20) Íd., pág. 542.


(21) Belk v. Martínez, 146 D.P.R. 215 (1998); Soto v. Hotel Caribe Hilton, 137 D.P.R. 294 (1994); Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599, 610 (1989); Báez García v. Cooper Labs., Inc., 120 D.P.R. 145, 151-152 (1987).


(22) M. Morales Reyes, Guía revisada para la interpretación y aplicación de la Ley Núm. 80, San Juan, Departamento del Trabajo y Recursos Humanos de Puerto Rico, 1979.


(23) Srio. del Trabajo v. I.T.T., supra, págs. 542 y 543.


(24) Íd., pág. 544; Delgado Zayas v. Hosp. Int. Med. Avanzada, 137 D.P.R. 643, 650 (1994).


(25) Srio. del Trabajo v. I.T.T., supra, págs. 542 y 543.


(26) Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763, 775-776 (1992); Rivera Águila v. K-mart de P.R., supra, págs. 613-614.


(27) Báez García v. Cooper Labs., Inc., supra, págs. 153-154.


(28) Se amplía el contorno de esta norma, por entender este Tribunal que valores de este tipo, de conocimiento general, no es necesario que sean incluidos en las reglas o los reglamentos internos de la empresa.


(29) Íd., pág. 154.


(30) Delgado Zayas v. Hosp. Int. Med. Avanzada, supra, págs. 649-650; Srio. del Trabajo v. I.T.T., supra, págs. 542-543.


(31) Declaración Universal de los Derechos Humanos aprobada por la Asamblea General de las Naciones Unidas, Art. 29, inciso 2 (París, 10 de diciembre de 1948), citada en Hermina González v. Srio. del Trabajo, 107 D.P.R. 667, 675 (1928).


(32) Véase opinión de conformidad emitida por el Juez Asociado Señor Corrada Del Río, a la cual se unió el Juez Presidente Señor Andréu García en el caso Cruz v. Empresas Massó, 145 D.P.R. 836, 843 (1998), la cual nos persuade en los extremos aquí citados y en cuanto a su aplicación a las circunstancias particulares de este caso.


(33) Íd., pág. 843; R.E. Ortega-Vélez, Lecciones de Derecho de Familia, Ira ed., San Juan, Ed. SCISCO, 1997, pág. 183.


(34) 31 L.P.R.A. see. 281.


(35) 31 L.P.R.A. see. 348(1).


(36) Véase Cruz v. Empresas Massó, 145 D.P.R. 836, 843-844 (1998), opinión de conformidad emitida por el Juez Asociado Señor Corrada Del Río, que a su vez cita a R. Serrano Geyls, Derecho de familia de Puerto Rico y legislación comparada, San Juan, Ed. U.I.A., 1997, Vol. 1, pág. 533, pág. 1225.


(37) Olivieri v. Escartín, 79 D.P.R. 535, 538 (1956).


(38) 33 L.P.R.A. see. 4147.


(39) Aut. Edif. Púb. v. Unión Indep. Emp. A.E.P., 130 D.P.R. 983, 985 (1992).


(40) íd., pág. 985, cita de C.A. Tamantini, El principio general de la buena fe y la ley de contrato de trabajo, 1989 E. Rev. Jur. Arg. La Ley 919, 923-924 (1989).


(41) íd., pág. 986. En dicho caso el empleado mintió en su solicitud de empleo al certificar no haber sido convicto de ningún delito. Mintió en tres (3) documentos sobre tal asunto. Los textos de tales documentos claramente consignaban la necesi-dad de que la información fuera veraz y correcta; advertían que de ésta ser falsa constituiría justa causa para el despido.


(42) íd., pág. 991.


(43) Delgado Zayas v. Hosp. Int. Med. Avanzada, supra; Srio. del Trabajo v. I.T.T., supra, pág. 543.